DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2017/0352869).
With regard to claims 1 and 5, Zhamu et al. (‘657) teach an integral 3D graphene-carbon hybrid foam composed of multiple pores and pore walls, wherein the pore walls contain single-layer or few-layer graphene sheets chemically bonded by a carbon material having a carbon material to graphene weight ratio from 1/200 to 1/2 (column 10, lines 5-9). This foam is equivalent to the foam (A) in claim 1.
The pores of the hybrid foam are inherently characterized by a pore volume Vp.
Zhamu et al. (‘657) fail to teach a coating (B) of an anode active material coated on surfaces of said pore walls.

Zhamu et al. (‘869) further teach that the graphene-metal foam has improved thermal conductivity, electrical conductivity, elastic modulus, and strength than conventional graphite or carbon foams. A hybrid foam comprising a lithium or sodium-attracting metal is conductive and may be used as anode in a lithium metal secondary battery to suppress the formation of lithium or sodium dendrites (par.0036).
The lithium or sodium-attracting metal may be deposited on the pore walls (par.0100).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to deposit a lithium or sodium-attracting metal on the pore walls of the integral 3D graphene-carbon hybrid foam of Zhamu et al. (‘657), in order to obtain a foam with improved thermal conductivity, electrical conductivity, elastic modulus, and strength.
Zhamu et al. (‘869) teach that the lithium or sodium-attracting metal may be Ti, Al, Co, Ni, or Sn (par.0040), which meet the limitations for the “anode active material” in claim 1 (see page 8 of the specification of the instant application).
A metal coated on the pore walls is inherently characterized by a coating volume Vc.
Zhamu et al. (‘869) teach that the metal represents 0.1-90% of the total hybrid foam weight or volume (abstract, par.0040). 

Therefore, the anode material of Zhamu et al. (‘657) modified by Zhamu et al. (‘869) is equivalent to the porous anode in claims 1 and 5.
The limitation “for a lithium-ion battery” is an intended use and adds no patentable weight to the claims.
With regard to claim 2, Zhamu et al. (‘657) teach that the few-layer graphene have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 between 0.3354 nm to 0.36nm as measured by X-ray diffraction and the single layer or few-layer graphene sheets contain a pristine graphene material having essentially zero% of non-carbon elements, or a non-pristine graphene material having preferably  0.01% to 25% of non-carbon elements, wherein said non-pristine graphene is selected from graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof (column 10, lines 10-21).
With regard to claim 3, Zhamu et al. (‘657) teach that the graphene-carbon hybrid foam is made into a continuous-length roll sheet form having a thickness of 10nm-10cm (column 11, lines 12-18). The metal is accommodated within the pores, so it does not change the thickness of the foam.
Therefore, the thickness of the foam comprising metal coated on the pore walls is within the range of 10nm-10cm. This range encompasses the claimed range.

The open cells would be expected to accommodate the entry of the metal coating.
With regard to claim 7, Zhamu et al. (‘657) teach that the pore walls contain a non-pristine graphene material (column 10, lines 57-58), and the solid graphene foam contains a content of non-carbon materials in the range of 0.01-20wt%, wherein the non-carbon materials include oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen or boron (column 10, line 63-column 11, line 1).
With regard to claim 8, Zhamu et al. (‘657) teach that the pore walls contain graphene fluoride, and the foam contains a fluorine content of 0.01-20wt% (column 11, lines 1-4).
With regard to claim 9, Zhamu et al. (‘657) teach that the pore walls contain graphene oxide, and the foam contains an oxygen content of 0.01-20wt% (column 11, lines 4-6).
With regard to claim 10, Zhamu et al. (‘657) teach that the graphene-carbon hybrid foam is made into a continuous-length roll sheet form having a thickness of 10nm-10cm and a length preferably at least 2 meters, further preferably at least 10meters, and most preferably at least 100 meter. This sheet roll is produced by a roll-to-roll process (column 11, lines 12-18).
With regard to claim 11, Zhamu et al. (‘657) teach that the pore walls contain a 3D network of interconnected graphene planes (column 11, lines 60-61).
m) (column 11, lines 64-65). This range overlaps the claimed range.
With regard to claim 13, Zhamu et al. (‘869) teach that the lithium or sodium-attracting metal may be Ti, Al, Co, Ni, or Sn (par.0040).
With regard to claims 17 and 18, Zhamu et al. (‘869) teach that the graphene-metal foam is used as anode active material in a lithium-metal cell (par.0100).

Claims 1-3, 5-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2016/0043384).
With regard to claims 1 and 5, Zhamu et al. (‘657) teach an integral 3D graphene-carbon hybrid foam composed of multiple pores and pore walls, wherein the pore walls contain single-layer or few-layer graphene sheets chemically bonded by a carbon material having a carbon material to graphene weight ratio from 1/200 to 1/2 (column 10, lines 5-9). This foam is equivalent to the foam (A) in claim 1.
The pores of the hybrid foam are inherently characterized by a pore volume Vp.
Zhamu et al. (‘657) fail to teach a coating (B) of an anode active material coated on surfaces of said pore walls.
Zhamu et al. (‘384) teach a graphene foam composed of multiple pores, pore walls, and an anode active material embedded in the pores (abstract, par.0041).  
Zhamu et al. (‘384) further teach that the foam has improved thermal conductivity, electrical conductivity, elastic modulus, and strength than conventional 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to embed an anode active material in the pores of the hybrid foam of Zhamu et al. (‘657), in order to obtain a foam with improved thermal conductivity, electrical conductivity, elastic modulus, and strength.
Fig.1B of Zhamu et al. (‘384) shows anode active material embedded in the pores. The embedded anode active material form a coating on the pore walls, and the coating is characterized by Vc.
Zhamu et al. (‘384) further teach that the foam comprises between 0.5-99wt% anode active material (par.0090). 
It would be expected that the ratio Vp/Vc is within the ranges in claims 1 and 5 of the instant application, because the anode active material embedded in the pores is allowed in such a broad range.
The foam of Zhamu et al. (‘657) modified by Zhamu et al. (‘384) is equivalent to the anode material in claims 1 and 5.
The limitation “for a lithium-ion battery” is an intended use and adds no patentable weight to the claims.
With regard to claim 2, Zhamu et al. (‘657) teach that the few-layer graphene have 2-10 layers of stcked graphene planes having an inter-plane spacing d002 between 0.3354 nm to 0.36nm as measured by X-ray diffraction and the single layer or few-layer graphene sheets contain a pristine graphene material having essentially zero% of non-carbon elements, or a non-pristine graphene material having preferably  0.01% to 25% 
With regard to claim 3, Zhamu et al. (‘657) teach that the graphene-carbon hybrid foam is made into a continuous-length roll sheet form having a thickness of 10nm-10cm (column 11, lines 12-18). The anode active material is accommodated within the pores, so it does not change the thickness of the foam.
Therefore, the thickness of the foam comprising anode active material inside the pores is within the range of 10nm-10cm. This range encompasses the claimed range.
With regard to claim 6, Zhamu et al. (‘657) teach that a foam comprises pores and pore walls, and the pores can be interconnected to form an open-cell foam (column 5, lines 7-9).
The open cells would be expected to accommodate the entry of the anode active material coating.
With regard to claim 7, Zhamu et al. (‘657) teach that the pore walls contain a non-pristine graphene material (column 10, lines 57-58), and the solid graphene foam contains a content of non-carbon materials in the range of 0.01-20wt%, wherein the non-carbon materials include oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen or boron (column 10, line 63-column 11, line 1).
With regard to claim 8, Zhamu et al. (‘657) teach that the pore walls contain graphene fluoride and the foam contains a fluorine content of 0.01-20wt% (column 11, lines 1-4).

With regard to claim 10, Zhamu et al. (‘657) teach that the graphene-carbon hybrid foam is made into a continuous-length roll sheet form having a thickness of 10nm-10cm and a length preferably at least 2 meters, further preferably at least 10meters, and most preferably at least 100 meter. This sheet roll is produced by a roll-to-roll process (column 11, lines 12-18).
With regard to claim 11, Zhamu et al. (‘657) teach that the pore walls contain a 3D network of interconnected graphene planes (column 11, lines 60-61).
With regard to claim 12, Zhamu et al. (‘657) teach that the foam may be made to contain micron-scaled pores (1-500 m) (column 11, lines 64-65). This range overlaps the claimed range.
With regard to claim 13, Zhamu et al (‘384) teach that the anode active material is selected from the group consisting of (a) Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, and Cd; (b) alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; (c) oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd, and their mixtures, composites, or lithium-containing composites; (d) salts and hydroxides of Sn; (e) lithium titanate, lithium manganite,, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, (f) prelithiated versions thereof; (g) particles of Li, Li alloy, or suface-stabilized Li; and (h) combinations thereof (par.0043).
x, prelithiated SiOx, prelithiated iron oxide, prelithiated VO2, prelithiated Co3O4, prelithiated Ni3O4, or a combination thereof, wherein x=1 to 2 (par.0043 and Table 1 in par.0191).
With regard to claim 16, Zhamu et al (‘384) teach that the anode active material may be coated with carbon material (par.0045).
With regard to claims 17 and 18, Zhamu et al (‘384) teach that the graphene foam comprising anode active material within the pores is used as anode active layer for a lithium-ion battery (par.0191).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2016/0043384) as applied to claim 12 above, and further in view of Zhamu et al. (US 2017/0288211).
Zhamu et al. (‘657) modified by Zhamu et al. (‘384) teach the anode material of claim 12 (see paragraph 5 above). 
Zhamu et al. (‘384) further teach that the anode active material is a Li alloy (par.0043), but fail to teach specific Li alloys.
Zhamu et al. (‘211) teach an anode active material for a lithium battery (abstract). The anode active material may be a Li alloy which contains 0.1-10wt% of Zn, Au, Mg, Ni, Ti, Fe, Co or V (par.0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a Li alloy which contains 0.1-10wt% of Zn, Au, .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zhamu et al. (US Patent 9,597,657) teach that the graphene-carbon hybrid foam is made into a continuous-length roll sheet form having a thickness of 10nm-10cm (column 11, lines 12-18), and does not teach the claimed particulate material having a diameter of 5-50 microns.
There are no prior art teachings that would motivate one of ordinary skill to modify Zhamu et al. and obtain the anode material in claim 4 of the instant application.

Response to Arguments
Applicant's arguments filed on March 29, 2021 have been fully considered but they are not persuasive. 
The examiner would like to note that the rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to the claims.
On pages 5-7 of the Remarks the applicant argues the rejection of claims 1-3, 5-13, 17, and 18 under 35 U.S.C. 103 over Zhamu et al. (US Patent 9,597,657) in view of Zhamu et al. (US 2017/0352869).

The examiner would like to note that fig. 7 shows the cycle life of a lithium ion cell containing graphene-carbon foam protected Si coatings (see page 38 of the specification of the instant application).Fig. 7 shows that the cycle life increases when the Vp/Vc increases from 0.01 to 3.2. The Vp/Vc values shown in fig. 7 are 0.01, 0.12, 0.31, 0.51, 1.02, 1.52, 2.6, and 3.2.
The values 0.12, 0.31, 0.51, 1.02, 1.52, 2.6, and 3.2 are within the claimed range of 0.1/1 to 10/1, and the value 0.01 is outside the claimed range.
However, these values are not sufficient to show the criticality of the range. 
Fig. 7 does not show sufficient examples inside and outside the claimed range to prove the criticality of the claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d).II. DEMONSTRATING CRITICALITY OF A CLAIMED RANGE)
The examiner would also like to note that claim 1 recites a graphene-carbon hybrid foam having pores with a volume Vp and a coating of an anode active material having a volume coating Vc, wherein the ratio Vp/Vc is from 0.1/1 to 10/1.
The specification teaches:

    PNG
    media_image1.png
    339
    650
    media_image1.png
    Greyscale
 .
The evidence in fig. 7 wherein the anode active material is Si and the ratio Vp/Vc is between 0.12-3.2 is not commensurate with the scope of claim 1, and it is not sufficient to show unexpected superior results of the claimed anode material.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not 
On pages 6-7 the applicant argues that Zhamu et al. (’657) teach infiltration of the graphene-coated carbon particles with pitch (column 23, lines 14-20), but does not teach the claimed pore volume/coating volume ration. Zhamu et al. (‘869) teach infiltration in the context of metal deposition, but fail to teach the claimed pore volume/coating volume ration.
The examiner would like to note that Zhamu et al. (‘869) teach a graphene-metal hybrid foam composed of multiple pores, pore walls, and a lithium or sodium-attracting metal residing in the pores, wherein the metal represents 0.1-90% of the total hybrid foam weight or volume (abstract, par.0040).
Zhamu et al. (‘869) further teach that the graphene-metal foam has improved thermal conductivity, electrical conductivity, elastic modulus, and strength than conventional graphite or carbon foams. A hybrid foam comprising a lithium or sodium-attracting metal is conductive and may be used as anode in a lithium metal secondary battery to suppress the formation of lithium or sodium dendrites (par.0036).
The lithium or sodium-attracting metal may be deposited on the pore walls (par.0100), is inherently characterized by a coating volume Vc.
Therefore, one of ordinary skill would have been motivated by Zhamu et al. (‘869) to deposit a lithium or sodium-attracting metal on the pore walls of the integral 3D graphene-carbon hybrid foam of Zhamu et al. (‘657), in order to obtain a foam with improved thermal conductivity, electrical conductivity, elastic modulus, and strength.
Zhamu et al. (‘869) teach that the metal represents 0.1-90% of the total hybrid foam weight or volume (abstract, par.0040). 

It would be expected that the ratio Vp/Vc is within the ranges in claim 1 of the instant application, because the metal within the pores is allowed in such a broad range.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722